     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 1 of 29 Page ID
                                      #:16981


1    Thomas M. Biesty (NY Bar No. 4172896)
     (202) 326-3043 / tbiesty@ftc.gov
2
     Rhonda Perkins (VA Bar No. 75300)
3    (202) 326-3222 / rperkins@ftc.gov
     Andrew Hudson (DC Bar No. 469817)
4
     (202) 326-2213 / ahudson@ftc.gov
5    Roberto Anguizola (IL Bar No. 6270874)
     (202) 326-3284 / ranguizola@ftc.gov
6
     600 Pennsylvania Ave., NW, CC-8528
7    Washington, DC 20580
8
     Local Counsel
9    John Jacobs (CA Bar No. 134154)
     (310) 824-4300 / jjacobs@ftc.gov
10
     Federal Trade Commission
11   10990 Wilshire Blvd., Suite 400
     Los Angeles, CA 90024
12
     (310) 824-4380 (fax)
13
     Attorneys for Plaintiff
14
     Federal Trade Commission
15
16                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18    Federal Trade Commission,
                                                   No. 8:20-CV-00287 JVS (KESx)
19
                   Plaintiff,
20                                                 STIPULATION TO ENTRY OF
            vs.                                    ORDER FOR PERMANENT
21
                                                   INJUNCTION AND MONETARY
22    OTA Franchise Corporation, et al.,           JUDGMENT AS TO ALL
                                                   DEFENDANTS
23
                   Defendants.
24
25         Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its
26   Complaint for Permanent Injunction and Other Relief (“Complaint”), Dkt. No. 1,
27   for a permanent injunction, and other equitable relief in this matter, pursuant to
28   Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act”), 15

                                               1
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 2 of 29 Page ID
                                      #:16982


1    U.S.C. §§ 53(b) and 57b, and the Consumer Review Fairness Act of 2016
2    (“CRFA”), 15 U.S.C. § 45b. The Commission and Defendants OTA Franchise
3    Corporation, Newport Exchange Holdings, Inc., NEH Services, Inc., Eyal Shachar,
4    Samuel R. Seiden, and Darren Kimoto stipulate to the entry of a final order with
5    the following terms:
6                                        FINDINGS
7          1.     This Court has jurisdiction over this matter.
8          2.     The Complaint charges that Defendants participated in deceptive acts
9    or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and the
10   Consumer Review Fairness Act, 15 U.S.C. § 45b, in the marketing and sale of
11   trading and investing training programs, instructional materials, and related goods
12   and services.
13         3.     Only for purposes of this action, Defendants admit the facts necessary
14   to establish jurisdiction.
15         4.     Defendants waive any claim that they may have under the Equal
16   Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action
17   through the date of this Order, and agree to bear their own costs and attorney fees.
18         5.     Defendants and the Commission waive all rights to appeal or
19   otherwise challenge or contest the validity of this Order.
20         6.     Defendants have voluntarily dismissed with prejudice their Complaint
21   for Declaratory and Injunctive Relief in OTA Franchise Corp. v. Federal Trade
22   Commission, Case No. 1:20-cv-802 (N.D. Ill.).
23         7.     Defendants have held their appeal in this matter (No. 20-55356) in
24   abeyance pending entry of this Order. Defendants stipulate that entry of this Order
25   moots their appeal, and Defendants will dismiss the appeal within 24 hours of
26   entry of this Order.
27                                     DEFINITIONS
28         For the purposes of this Order, the following definitions apply:

                                               2
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 3 of 29 Page ID
                                      #:16983


1          A.     “Corporate Defendants” means OTA Franchise Corporation (also
2    doing business as “Online Trading Academy”), Newport Exchange Holdings, Inc.
3    (also doing business as “Online Trading Academy”), NEH Services, Inc. (also
4    doing business as “Online Trading Academy”), and their subsidiaries, affiliates,
5    successors, and assigns.
6          B.     “Covered Communication” means a written, oral, or Pictorial
7    review, performance assessment, or other similar analysis of goods or services,
8    including conduct related to the goods or services.
9          C.     “Covered Consumer Debt” means debt currently owed to any
10   Corporate Defendant which was issued to a consumer who purchased Defendants’
11   trading or investing training programs (regardless of whether such purchase was
12   directly from a Corporate Defendant), on or before the entry date of this Order,
13   including all unpaid interest and fees related to that debt.
14         D.     “Defendant(s)” means all of the Individual Defendants and the
15   Corporate Defendants, individually, collectively, or in any combination.
16         E.     “Earnings Claim(s)” means any representation to a consumer,
17   specific or general, about income, financial gains, percentage gains, profit, net
18   profit, gross profit, or return on investment.
19         F.     “Individual Defendant(s)” means Eyal Shachar (also known as Eyal
20   Shahar), Samuel R. Seiden, and Darren Kimoto, individually, collectively, or in
21   any combination.
22         G.     “Liquidator” means Thomas McNamara, the liquidating equity
23   receiver appointed in Section XII of this Order, and any deputy liquidators that
24   shall be named by Thomas McNamara.
25         H.     “Pictorial” includes pictures, photographs, video, illustrations, and
26   symbols.
27         I.     “Review-Limiting Contract Term” means a standardized contract
28   term that:

                                                3
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 4 of 29 Page ID
                                      #:16984


1                 1.    prohibits or restricts the ability of a person who is a party to the
2    contract to engage in a Covered Communication;
3                 2.    imposes a penalty or fee against a person who is a party to the
4    contract for engaging in a Covered Communication; or
5                 3.    transfers, or requires a person who is a party to the contract to
6    transfer, to any other person any intellectual property rights in a Covered
7    Communication, with the exception of a non-exclusive license to lawfully use a
8    Covered Communication about a Defendant’s goods or services.
9          J.     “Settlement Estate Assets” means the assets identified in Sections
10   VII.E. and VII.F. of this Order.
11                                         ORDER
12   I.    PROHIBITION CONCERNING EARNINGS CLAIMS
13         IT IS ORDERED that Defendants, Defendants’ officers, agents, and
14   employees, and all other persons in active concert or participation with any of
15   them, who receive actual notice of this Order, whether acting directly or indirectly,
16   in connection with the advertising, marketing, promoting, or offering for sale, or
17   selling of any good or service, are permanently restrained and enjoined from
18   making any Earnings Claims, expressly or by implication, unless the Earnings
19   Claim is non-misleading, and, at the time such claim is made, Defendants: (1) have
20   a reasonable basis for the claim; (2) have in their possession written materials that
21   substantiate the claim; and (3) make the written substantiation available upon
22   request to the consumer, potential purchaser, or the FTC.
23   II.   PROHIBITION AGAINST MISREPRESENTATIONS
24         IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
25   and employees, and all other persons in active concert or participation with any of
26   them, who receive actual notice of this Order, whether acting directly or indirectly,
27   in connection with the advertising, marketing, promoting, or offering for sale, or
28   selling of any good or service, are permanently restrained and enjoined from:

                                               4
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 5 of 29 Page ID
                                      #:16985


1           A.    Making any claim, expressly or by implication, about (1) the time or
2    effort typically required for consumers to attain proficiency in deploying
3    Defendants’ trading strategy; (2) the time or effort typically expended by
4    consumers using Defendants’ trading strategy to attain proficiency; or (3) the
5    amount of capital typically needed by consumers using Defendants’ trading
6    strategy, unless the claim is non-misleading, and, at the time such claim is made,
7    Defendants: (a) have a reasonable basis for the claim; (b) have in their possession
8    written materials that substantiate that the claim is typical for consumers similarly
9    situated to those to whom the claim is made; and (c) make the written
10   substantiation available upon request to the consumer, prospective client, or the
11   FTC.
12          B.    Misrepresenting or assisting others in misrepresenting, expressly or by
13   implication, that:
14                1.      Any consumer can attain proficiency in using Defendants’
15   trading strategy, regardless of education, background, skills or other inherent
16   aptitudes;
17                2.      Consumers can effectively use Defendants’ trading strategy to
18   make significant returns without the need to possess or deploy significant amounts
19   of investable capital;
20                3.      Consumers can effectively use Defendants’ trading strategy to
21   make significant returns without spending significant time trading; or
22                4.      Instructors of Defendants’ trading strategy are active traders
23   who have achieved significant results through trading in financial markets; and
24          C.    Misrepresenting or assisting others in misrepresenting, expressly or by
25   implication, any fact material to consumers concerning any good or service, such
26   as: the total costs; any material restrictions, limitations, or conditions; or any
27   material aspect of its performance, efficacy, nature, or central characteristics.
28

                                                 5
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 6 of 29 Page ID
                                      #:16986


1    III.   PROHIBITION ON MISREPRESENTATIONS CONCERNING
2           SALES REPRESENTATIVES
3           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
4    and employees, and all other persons in active concert or participation with any of
5    them, who receive actual notice of this Order, whether acting directly or indirectly,
6    in connection with the advertising, marketing, promoting, or offering for sale, or
7    selling of any good or service, are permanently restrained and enjoined from:
8           A.    Identifying any commission based sales representative as an
9    “Education Counselor”;
10          B.    Failing to clearly and conspicuously disclose in writing to a consumer
11   that Defendants’ sales representatives’ compensation is based, in whole or in part,
12   on commissions derived from consumers’ purchases of Defendants’ goods or
13   services.
14   IV.    PROHIBITIONS ON RESTRICTION OF CONSUMERS’
15          COMMUNICATION WITH LAW ENFORCEMENT
16          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
17   and employees, and all other persons in active concert or participation with any of
18   them, who receive actual notice of this Order, whether acting directly or indirectly,
19   in connection with the sale or leasing of any good or service, are permanently
20   restrained and enjoined from including in a contract any provision that (a) prohibits
21   or restricts the ability of any person who is a party to the contract to communicate,
22   in any way, with the Commission or any other law enforcement entity, or (b)
23   imposes a penalty or fee against any person for communicating, in any way, with
24   the Commission or any other law enforcement entity.
25   V.     PROHIBITED USE OF REVIEW-LIMITING AND RELATED
26          CONTRACT TERMS
27          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
28   and employees, and all other persons in active concert or participation with any of

                                               6
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 7 of 29 Page ID
                                      #:16987


1    them, who receive actual notice of this Order, whether acting directly or indirectly,
2    in connection with the sale or leasing of any good or service, are permanently
3    restrained and enjoined from:
4          A.     Offering to any prospective client a contract, or offering to any client a
5    renewal contract, that includes a Review-Limiting Contract Term;
6          B.     Requiring that a client accept a Review-Limiting Contract Term as a
7    condition of any Defendant’s fulfillment of its obligations under a client contract
8    that a Defendant entered into before the effective date of this Order; or
9          C.     Attempting to enforce or assert the validity of any Review-Limiting
10   Contract Term in any client contract that a Defendant entered into before the
11   effective date of this Order.
12         Nothing in this Section shall require a Defendant to publish or host the
13   content of any person, affect any other legal duty of a party to a contract, or affect
14   any cause of action arising from the breach of such duty.
15   VI.   NOTICE TO CLIENTS CONCERNING RIGHT TO POST REVIEWS
16         IT IS FURTHER ORDERED that Defendants must notify clients as follows:
17         A.     Within 30 days after the effective date of this Order, Defendants must
18   notify all clients who entered into a contract with any Defendant that included any
19   Review-Limiting Contract Term, such as Defendants’ “Amendment and Release,”
20   used on or after March 14, 2017 through the effective date of this Order, by
21   mailing or emailing each a notice as shown in Attachment A:
22                1.     The heading of the notice and the subject line for any email
23   must read “Your Right to Post Honest Reviews and File Complaints,” and the
24   email must be sent to each recipient individually from an address with the
25   tradingacademy.com domain.
26                2.     The Corporate Defendant’s name, including the d/b/a “Online
27   Trading Academy,” and return address, for any mailing, must appear on the front of
28   the envelope, the client’s name and address must be printed on the front of the

                                                7
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 8 of 29 Page ID
                                      #:16988


1    envelope or be visible through a window in the envelope, and the words “Your
2    Right to Post Honest Reviews and File Complaints” must be printed in easily
3    noticed text near the client’s name and address.
4                  3.    The notice must not include any other materials or message
5    about a Defendant, or otherwise concern a Defendant’s goods or services.
6          B.      Defendants must notify consumers online:
7                  1.    Defendants must post a web page notice as shown in
8    Attachment A, with the heading “Your Right to Post Honest Reviews and File
9    Complaints,” on a separate page on the www.tradingacademy.com website, in the
10   same format as Defendants’ other web pages relating to Defendants’ trading and
11   investing training programs, instructional materials, and related goods and
12   services.
13                 2.    For as long as the web page notice is posted, Defendants must
14   maintain a clear and conspicuous link to the web page notice and embed the link in
15   the words “Your Right to Post Honest Reviews and File Complaints” near the top
16   of the www.tradingacademy.com home page, the “Reviews” page, and any web
17   pages at which purchasers input payment information for purchases of Defendants’
18   trading and investing training programs, instructional materials, and related goods
19   and services.
20                 3.    The web page notice and any link to it must, by its size,
21   contrast, location, and other characteristics, stand out from any accompanying text
22   or other visual elements so that it is easily noticed, read, and understood.
23                 4.    The web page notice must be posted not later than 3 days after
24   the effective date of this Order and for at least 3 years after the effective date of
25   this Order.
26   VII. MONETARY JUDGMENT AND PARTIAL SUSPENSION
27         IT IS FURTHER ORDERED that:
28         A.      Judgment in the amount of Three Hundred Sixty-Two Million Dollars

                                                 8
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 9 of 29 Page ID
                                      #:16989


1    ($362,000,000.00) is entered in favor of the Commission against Defendants,
2    jointly and severally, as equitable monetary relief.
3          B.     Individual Defendant Eyal Shachar (“Shachar”) is ordered to pay to
4    the Commission Eight Million Three Hundred Thousand Dollars ($8,300,000),
5    which, as Shachar stipulates, his undersigned counsel holds in escrow for no
6    purpose other than payment to the Commission. Such payment, as potentially
7    reduced by the provisions of Section IX.H., must be made within 7 days of the end
8    of the Election Period by electronic fund transfer in accordance with instructions
9    previously provided by a representative of the Commission.
10         C.     Individual Defendant Samuel R. Seiden (“Seiden”) is ordered to pay
11   to the Commission One Hundred Fifty-Eight Thousand Dollars ($158,000), which,
12   as Seiden stipulates, his undersigned counsel holds in escrow for no purpose other
13   than payment to the Commission. Such payment must be made within 7 days of
14   entry of this Order by electronic fund transfer in accordance with instructions
15   previously provided by a representative of the Commission.
16         D.     Individual Defendant Darren Kimoto (“Kimoto”) is ordered to pay to
17   the Commission Seven Hundred Thirty-Six Thousand Three Hundred Dollars
18   ($736,300), which, as Kimoto stipulates, his undersigned counsel holds in escrow
19   for no purpose other than payment to the Commission. Such payment must be
20   made within 7 days of entry of this Order by electronic fund transfer in accordance
21   with instructions previously provided by a representative of the Commission.
22         E.     In addition to the payments to the Commission specified in Subsection
23   B, above, immediately upon entry of this Order, Individual Defendant Eyal
24   Shachar and Blue White LLC are ordered to surrender to the Commission all
25   control, title, dominion and interest each has to the following assets:
26         1.     2009 Sportscoach Legend motor home;
27         2.     2012 Bentley Mulsanne, VIN: SCBBB7ZH1CC016279;
28

                                               9
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 10 of 29 Page ID
                                      #:16990


1          3.     2006 Columbia Aircraft Mfg LC41-550FG, Serial No. 41663, Aircraft
2          Registration No. N14100;
3          4.     2015 Cadillac Escalade, VIN: 1GYS4TKJ7FR597571;
4          5.     2010 Chrysler Town & Country, VIN: 2A4R5D11AR479141;
5          6.     2015 KIA Sedona, VIN: KNDMA5C10F6035661
6          7.     2016 Dodge Grand Caravan, VIN: 2C4RDGCG7GR168781;
7          8.     2016 Dodge Grand Caravan, VIN: 2C4RDGCG0GR169321;
8          9.     2017 Dodge Caravan, VIN: 2C4RDGC0HR562186;
9          10.    2017 Dodge Grand Caravan, VIN: 2C4RDGCG1HR672163;
10         F.     In addition to the payments to the Commission specified in Subsection
11   D above, immediately upon entry of this Order, Individual Defendant Darren
12   Kimoto is ordered to surrender to the Commission all control, title, dominion and
13   interest he has to the following assets:
14         1.     2017 Landrover Discovery, VIN: SALRHBBV3HA025641.
15         G.     Defendants shall deliver the assets identified in Subsections E-F
16   above to the Liquidator’s possession within 7 days of the entry of this Order.
17         H.     The Liquidator shall, as soon as practicable, commence the sale of the
18   unliquidated assets identified in Subsections E-F above and surrendered pursuant
19   to this Order using a commercially reasonable procedure. The Liquidator shall hold
20   the surrendered assets, and the proceeds from the income produced by, and sale of,
21   the unliquidated assets for future transfer to the Commission in accordance with
22   further instructions from the Court.
23         I.     Upon delivery of the payments specified in Subsections B-D above to
24   the Commission, and turnover of all the assets specified in Subsections E-F above
25   to the Liquidator, the remainder of the judgment is suspended, subject to the
26   Subsections below.
27         J.     The Commission’s agreement to the suspension of part of the
28   judgment is expressly premised upon the truthfulness, accuracy, and completeness

                                                10
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 11 of 29 Page ID
                                      #:16991


1    of Defendants’ sworn financial statements, testimony, and related documents
2    (collectively, “financial representations”) submitted to the Commission, namely:
3          1.    the Financial Statement of Corporate Defendant OTA Franchise
4          Corporation signed by Aaron Neilsen, Chief Financial Officer, on March 5,
5          2020, including the attachments, along with the supplemental disclosures
6          signed by Aaron Neilsen on April 3, 2020 and exhibits provided to the FTC
7          on or about April 6, 2020;
8          2.    the Financial Statement of Corporate Defendant Newport Exchange
9          Holdings, Inc. signed by Aaron Neilsen, Chief Financial Officer, including
10         the attachments provided to the FTC on or about March 2, 2020 and March
11         5, 2020, along with the supplemental disclosure signed by Aaron Neilsen on
12         April 3, 2020, along with all exhibits and attachments;
13         3.    the Financial Statement of Corporate Defendant NEH Services, Inc.
14         signed by signed by Aaron Neilsen, Chief Financial Officer, and provided to
15         the FTC on or about March 5, 2020, including the attachments, along with
16         the supplemental disclosures provided on or about April 6, 2020;
17         4.    the Financial Statement of Individual Defendant Eyal Shachar signed
18         on March 9, 2020, including the attachments, along with the supplemental
19         information in the Declaration of Eyal Shachar re Financial Disclosures Per
20         Section X of Preliminary Injunction provided on April 7, 2020, including all
21         exhibits and attachments thereto;
22         5.    the documents provided by counsel for Individual Defendant Eyal
23         Shachar via email on March 2 and March 5, 2020;
24         6.    the Financial Statement of Individual Defendant Samuel R. Seiden
25         signed on March 1, 2020, including the attachments, along with the
26         supplemental information and documents provided on March 3, March 4,
27         and May 28, 2020, including all attachments;
28

                                               11
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 12 of 29 Page ID
                                      #:16992


1             7.    the Financial Statement of Individual Defendant Darren Kimoto
2             signed on February 28, 2020, including the attachments, along with the
3             supplemental materials and documents provided on March 3, 2020 and
4             March 8, 2020, including all attachments;
5             8.    the March 5, 2020 deposition of Darren Kimoto, including all exhibits
6             referenced during the deposition;
7             9.    the March 5, 2020 deposition of Samuel R. Seiden, including all
8             exhibits referenced during the deposition;
9             10.   the March 5, 2020 deposition of Eyal Shachar, including all exhibits
10            referenced during the deposition;
11            11.   the March 6, 2020 deposition of OTA Franchise Corporation,
12            including all exhibits referenced during the deposition;
13            12.   the March 6, 2020 deposition of NEH Services, Inc., including all
14            exhibits referenced during the deposition; and
15            13.   the March 6, 2020 deposition of Newport Exchange Holdings, Inc.,
16            including all exhibits referenced during the deposition.
17            K.    The suspension of the judgment will be lifted as to any Defendant if,
18   upon motion by the Commission, the Court finds that Defendant failed to disclose
19   any material asset, materially misstated the value of any asset, or made any other
20   material misstatement or omission in the financial representations identified above.
21            L.    If the suspension of the judgment is lifted, the judgment becomes
22   immediately due as to that Defendant in the amount specified in Subsection A
23   above (which the parties stipulate only for purposes of this Section represents the
24   consumer injury alleged in the Complaint), less any payment previously made
25   pursuant to this Section, plus interest computed from the date of entry of this
26   Order.
27   VIII. ADDITIONAL MONETARY PROVISIONS
28            IT IS FURTHER ORDERED that:

                                                  12
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 13 of 29 Page ID
                                      #:16993


1          A.     Defendants relinquish dominion and all legal and equitable right, title,
2    and interest in all assets transferred pursuant to this Order and may not seek the
3    return of any assets.
4          B.     The facts alleged in the Complaint will be taken as true, without
5    further proof, in any subsequent civil litigation by or on behalf of the Commission,
6    including in a proceeding to enforce its rights to any payment or monetary
7    judgment pursuant to this Order, such as a nondischargeability complaint in any
8    bankruptcy case.
9          C.     The facts alleged in the Complaint establish all elements necessary to
10   sustain an action by the Commission pursuant to Section 523(a)(2)(A) of the
11   Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have collateral
12   estoppel effect for such purposes.
13         D.     Defendants acknowledge that their Taxpayer Identification Numbers
14   (Social Security Numbers or Employer Identification Numbers), which Defendants
15   previously submitted to the Commission, may be used for collecting and reporting
16   on any delinquent amount arising out of this Order, in accordance with 31 U.S.C.
17   §7701.
18         E.     All money paid to the Commission pursuant to this Order may be
19   deposited into a fund administered by the Commission or its designee to be used
20   for equitable relief, including consumer redress and any attendant expenses for the
21   administration of any redress fund. If a representative of the Commission decides
22   that direct redress to consumers is wholly or partially impracticable or money
23   remains after redress is completed, the Commission may apply any remaining
24   money for such other equitable relief (including consumer information remedies)
25   as it determines to be reasonably related to Defendants’ practices alleged in the
26   Complaint. Any money not used for such equitable relief is to be deposited to the
27   U.S. Treasury as disgorgement. Defendants have no right to challenge any actions
28   the Commission or its representatives may take pursuant to this Subsection.

                                              13
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 14 of 29 Page ID
                                      #:16994


1    IX.   CONSUMER INDEBTEDNESS RELIEF
2          IT IS FURTHER ORDERED that Corporate Defendants shall:
3          A.    Within seven days of entry of this Order, notify each consumer with
4    Covered Consumer Debt that the consumer may elect to require Corporate
5    Defendants to forgive the consumer’s Covered Consumer Debt, using the
6    notification provided as Attachment B to this Order (“Notification”). Corporate
7    Defendants shall send the Notification:
8                1.      By electronic mail to the most recent electronic mail address of
9          the consumer known to the Corporate Defendants; and
10               2.      By United States Postal Service Priority Mail, to the most
11         recent residential address of the consumer known to the Corporate
12         Defendants.
13               3.      The outside of the envelope and the subject of the email shall
14         include the statement: “Notice of Right for Debt Forgiveness under
15         Settlement in FTC v. Online Trading Academy.”
16         B.    Corporate Defendants shall forgive all Covered Consumer Debt owed
17   by any consumer who, within 45 days of Corporate Defendants’ mailing of the
18   Notification (the “Election Period”), requests debt forgiveness from Corporate
19   Defendants by email or telephone.
20         C.    With entry of this Order, Corporate Defendants shall cease collecting
21   on all Covered Consumer Debt and notify any collection agency or other third
22   party collecting Covered Consumer Debt to cease such collection efforts until
23   expiration of the Election Period. Nothing in this Agreement shall prevent
24   Corporate Defendants or their agents from sending invoices in the ordinary course
25   of business or receiving voluntary payments on Covered Consumer Debt during
26   such Election Period.
27         D.    To the extent Corporate Defendants receive any payment for Covered
28   Consumer Debt that was subject to a debt forgiveness request from the consumer

                                               14
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 15 of 29 Page ID
                                      #:16995


1    within the Election Period, Corporate Defendants shall, within 14 days of receipt
2    of such a payment, refund the full payment amount to the consumer who made the
3    timely forgiveness request.
4          E.     For any forgiven Covered Consumer Debt that has been reported to a
5    Consumer Reporting Agency (“CRA”), Corporate Defendants shall, within 14 days
6    of expiration of the Election Period request that each CRA delete the forgiven
7    Covered Consumer Debt from the consumer’s credit reporting file.
8          F.     Corporate Defendants shall, within14 days of sending the Notification
9    to the applicable consumers pursuant to Subsection IX.A above, provide the FTC
10   with a signed declaration identifying the name of each consumer to whom they
11   sent a Notification, including: (i) mailing address; (ii) email address; (iii) telephone
12   number; (iv) the method or methods of notification; and (v) whether any
13   electronically or physically mailed Notification was returned undelivered.
14         G.     Corporate Defendants shall, within 14 days after expiration of the
15   Election Period, provide the FTC with a signed declaration identifying each
16   consumer that, pursuant to Subsection IX.B above, has elected to require Corporate
17   Defendants to forgive the consumer’s Covered Consumer Debt and the amount of
18   debt forgiven as to each such consumer. In the same declaration, Corporate
19   Defendants shall also identify any additional (i.e., not previously identified in the
20   declaration provided to the FTC pursuant to Subsection IX.F) electronically or
21   physically mailed Notification that was returned undelivered.
22         H.     For each dollar ($1.00) of Covered Consumer Debt that is forgiven as
23   a result of a consumer election, the monetary amount owing in Section VII.B by
24   Eyal Shachar shall be reduced by seventy-percent of one dollar ($0.70), up to a
25   maximum reduction of four million dollars ($4,000,000.00).
26   X.    CUSTOMER INFORMATION
27         IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
28   and employees, and all other persons in active concert or participation with any of

                                               15
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 16 of 29 Page ID
                                      #:16996


1    them, who receive actual notice of this Order, are permanently restrained and
2    enjoined from directly or indirectly:
3          A.     Failing to provide sufficient customer information to enable the
4    Commission to efficiently administer consumer redress. If a representative of the
5    Commission requests in writing any information related to redress, Defendants
6    must provide it, in the form prescribed by the Commission, within 14 days.
7          B.     Disclosing or selling customer information, including the name,
8    address, telephone number, email address, social security number, other identifying
9    information, or any data that enables access to a customer’s account (including a
10   credit card, bank account, or other financial account), that any Defendant obtained
11   prior to entry of this Order in connection with the marketing and sale of trading
12   and investing training programs, instructional materials, and related goods and
13   services.
14         Provided, however, that customer information need not be disposed of, and
15   Defendants may disclose such identifying information: (1) to the extent requested
16   by a government agency or required by law, regulation, or court order; and (2) to
17   companies that provide services to Corporate Defendants related to trading or
18   investing training programs, to the extent that such persons have provided written
19   consent for their identifying information to be provided to such companies. Such
20   written consent will not be valid for purposes of this Order unless Corporate
21   Defendants have identified to the person the name of the company that will receive
22   the identifying information and the reason the information is being shared, prior to
23   the person’s execution of the written consent.
24   XI.   COOPERATION
25         IT IS FURTHER ORDERED that Defendants must fully cooperate with
26   representatives of the Commission in this case and in any investigation related to
27   or associated with the transactions or the occurrences that are the subject of the
28   Complaint. Such Defendants must provide truthful and complete information,

                                               16
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 17 of 29 Page ID
                                      #:16997


1    evidence, and testimony. Such Individual Defendants must appear and such
2    Corporate Defendants must cause Defendants’ officers, employees, representatives,
3    or agents to appear for interviews, discovery, hearings, trials, and any other
4    proceedings that a Commission representative may reasonably request upon 5 days
5    written notice, or other reasonable notice, at such places and times as a
6    Commission representative may designate, without the service of a subpoena.
7    XII. MONITOR TERMINATION
8          IT IS FURTHER ORDERED that the Court-appointed monitorship is hereby
9    terminated. Additionally, the Monitor, Thomas McNamara, is hereby directed to,
10   within fourteen (14) days of this Order, file and serve on the parties a final
11   application for fees and expenses. Upon this Court’s Order for final payment from
12   the assets of the Corporate Defendants, the monitorship shall terminate.
13   XIII. LIQUIDATOR
14         IT IS FURTHER ORDERED that Thomas McNamara is hereby appointed
15   Liquidator for the purpose of liquidating assets and paying any net proceeds to the
16   Commission to satisfy the monetary judgment in this Order. In carrying out these
17   duties, the Liquidator shall be the agent of this Court, shall be accountable directly
18   to this Court, and is authorized and directed to:
19         A.     Take exclusive custody, control, and possession of all Settlement
20   Estate Assets, any income generated by such assets, and proceeds generated
21   through the liquidation of such assets.
22         B.     Manage and sell the Settlement Estate Assets using a commercially
23   reasonable procedure. The Liquidator shall hold the Settlement Estate Assets, any
24   income generated by such assets, and the proceeds from the sale of the
25   unliquidated assets, for future transfer to the Commission in accordance with
26   further instructions from the Court.
27         C.     Take the steps Liquidator deems necessary or advisable to ensure
28   Settlement Estate Assets are not lost, stolen, or dissipated.

                                               17
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 18 of 29 Page ID
                                      #:16998


1             D.   Maintain accurate records of all receipts and expenditures incurred as
2    the Liquidator.
3             E.   Perform all acts necessary or advisable to complete an accurate
4    accounting of Settlement Estate Assets, and prevent unauthorized transfer,
5    withdrawal, or misapplication of said assets.
6             F.   Receive reasonable compensation with Court approval, for the
7    performance of the Liquidator’s duties pursuant to this Order, including duties
8    performed by Liquidator’s agents, including accountants and lawyers, for the cost
9    of actual out-of-pocket expenses incurred by them, from the Settlement Estate
10   Assets, at a reasonable hourly rate not to exceed the hourly rate Liquidator agreed
11   to in his capacity as Monitor and used as the basis for prior fee applications
12   approved by the Court.
13            G.   In liquidating the Settlement Estate Assets, the following provisions
14   apply:
15            1.   Defendants shall cooperate fully with the Liquidator and take such
16   other steps as the Liquidator may require in connection with the listing, marketing,
17   and sale of the Settlement Estate Assets.
18            2.   Defendants shall sign any documents necessary for the sale of the Set-
19   tlement Estate Assets, including, but not limited to, powers of attorney and any
20   documents necessary to effectuate a transfer of any such assets to third parties.
21            3.   All ad valorem taxes, any transfer fees, recording fees, other fees, ad-
22   vertising, and any commissions associated with or resulting from the sale of the
23   Settlement Estate Assets shall be paid from the proceeds of the sale(s) at the time
24   the Settlement Estate Assets are sold.
25            H.   The Liquidator shall liquidate the Settlement Estate Assets and all net
26   proceeds, after payment of any liens and necessary expenses of the Liquidator,
27   shall be paid to the Commission. Such payment shall be made within 7 days fol-
28   lowing the Court’s approval of the Liquidator’s final application for compensation

                                                 18
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 19 of 29 Page ID
                                      #:16999


1    and expenses, by electronic fund transfer in accordance with instructions to be pro-
2    vided by a representative of the Commission.
3    XIV. ORDER ACKNOWLEDGMENTS
4          IT IS FURTHER ORDERED that Defendants obtain acknowledgments of
5    receipt of this Order:
6          A.      Each Defendant, within 7 days of entry of this Order, must submit to
7    the Commission an acknowledgment of receipt of this Order sworn under penalty
8    of perjury.
9          B.      For 4 years after entry of this Order, each Individual Defendant for
10   any business that such Defendant, individually or collectively with any other
11   Defendants, is the majority owner or controls directly or indirectly, and each
12   Corporate Defendant, must deliver a copy of this Order to: (1) all principals,
13   officers, directors, and LLC managers and members; (2) all franchisees; (3) all
14   employees having managerial responsibilities for conduct related to the subject
15   matter of the Order and all agents and representatives who participate in conduct
16   related to the subject matter of the Order; and (4) any business entity resulting
17   from any change in structure as set forth in the Section titled Compliance
18   Reporting. Delivery must occur within 7 days of entry of this Order for current
19   personnel. For all others, delivery must occur before they assume their
20   responsibilities.
21         C.      From each individual or entity to which a Defendant delivered a copy
22   of this Order, that Defendant must obtain, within 30 days, a signed and dated
23   acknowledgment of receipt of this Order.
24   XV. COMPLIANCE REPORTING
25         IT IS FURTHER ORDERED that Defendants make timely submissions to
26   the Commission:
27         A.      One year after entry of this Order, each Defendant must submit a
28   compliance report, sworn under penalty of perjury:

                                               19
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 20 of 29 Page ID
                                      #:17000


1                 1.     Each Defendant must: (a) identify the primary physical, postal,
2    and email address and telephone number, as designated points of contact, which
3    representatives of the Commission may use to communicate with Defendant; (b)
4    identify all of that Defendant’s businesses by all of their names, telephone
5    numbers, and physical, postal, email, and Internet addresses; (c) describe the
6    activities of each business, including the goods and services offered, the means of
7    advertising, marketing, and sales, and the involvement of any other Defendant
8    (which Individual Defendants must describe if they know or should know due to
9    their own involvement); (d) describe in detail whether and how that Defendant is in
10   compliance with each Section of this Order; and (e) provide a copy of each Order
11   Acknowledgment obtained pursuant to this Order, unless previously submitted to
12   the Commission.
13                2.     Additionally, each Individual Defendant must: (a) identify all
14   telephone numbers and all physical, postal, email and Internet addresses, including
15   all residences; (b) identify all business activities, including any business for which
16   such Defendant performs services whether as an employee or otherwise and any
17   entity in which such Defendant has any ownership interest; and (c) describe in
18   detail such Defendant’s involvement in each such business, including title, role,
19   responsibilities, participation, authority, control, and any ownership.
20         B.     For 10 years after entry of this Order, each Defendant must submit a
21   compliance notice, sworn under penalty of perjury, within 14 days of any change in
22   the following:
23                1.     Each Defendant must report any change in: (a) any designated
24   point of contact; or (b) the structure of any Corporate Defendant or any entity that
25   Defendant has any ownership interest in or controls directly or indirectly that may
26   affect compliance obligations arising under this Order, including: creation, merger,
27   sale, or dissolution of the entity or any subsidiary, parent, or affiliate that engages
28   in any acts or practices subject to this Order.

                                                20
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 21 of 29 Page ID
                                      #:17001


1                 2.      Additionally, each Individual Defendant must report any change
2    in: (a) name, including aliases or fictitious name, or residence address; or (b) title
3    or role in any business activity, including any business for which such Defendant
4    performs services whether as an employee or otherwise and any entity in which
5    such Defendant has any ownership interest, and identify the name, physical
6    address, and any Internet address of the business or entity.
7          C.     Each Defendant must submit to the Commission notice of the filing of
8    any bankruptcy petition, insolvency proceeding, or similar proceeding by or
9    against such Defendant within 14 days of its filing.
10         D.     Any submission to the Commission required by this Order to be
11   sworn under penalty of perjury must be true and accurate and comply with 28
12   U.S.C. § 1746, such as by concluding: “I declare under penalty of perjury under
13   the laws of the United States of America that the foregoing is true and correct.
14   Executed on: _____” and supplying the date, signatory’s full name, title (if
15   applicable), and signature.
16         E.     Unless otherwise directed by a Commission representative in writing,
17   all submissions to the Commission pursuant to this Order must be emailed to
18   DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
19   Associate Director for Enforcement, Bureau of Consumer Protection, Federal
20   Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
21   subject line must begin: FTC v. OTA Franchise Corporation, et al., No. X200032.
22   XVI. RECORDKEEPING
23         IT IS FURTHER ORDERED that Defendants must create certain records for
24   10 years after entry of the Order, and retain each such record for 5 years.
25   Specifically, Corporate Defendant and each Individual Defendant for any business
26   that such Defendant, individually or collectively with any other Defendants, is a
27   majority owner or controls directly or indirectly, must create and retain the
28   following records:

                                               21
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 22 of 29 Page ID
                                      #:17002


1            A.     Accounting records showing the revenues from all goods or services
2    sold;
3            B.     Personnel records showing, for each person providing services,
4    whether as an employee or otherwise, that person’s: name; addresses; telephone
5    numbers; job title or position; dates of service; and (if applicable) the reason for
6    termination;
7            C.     Records of all consumer complaints and refund requests, whether
8    received directly or indirectly, such as through a third party, and any response;
9            D.     All records necessary to demonstrate full compliance with each
10   provision of this Order, including all submissions to the Commission;
11           E.     All written consent forms provided pursuant to Section X, above; and
12           F.     A copy of each unique advertisement or other marketing material.
13   XVII. COMPLIANCE MONITORING
14           IT IS FURTHER ORDERED that, for the purpose of monitoring
15   Defendants’ compliance with this Order, including the financial representations
16   upon which part of the judgment was suspended and any failure to transfer any
17   assets as required by this Order:
18           A.     Within 14 days of receipt of a written request from a representative of
19   the Commission or Plaintiff, each Defendant must: submit additional compliance
20   reports or other requested information, which must be sworn under penalty of
21   perjury; appear for depositions; and produce documents for inspection and
22   copying. The Commission is also authorized to obtain discovery, without further
23   leave of court, using any of the procedures prescribed by Federal Rules of Civil
24   Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
25           B.     For matters concerning this Order, the Commission is authorized to
26   communicate directly with each Defendant. Defendant must permit representatives
27   of the Commission to interview any employee or other person affiliated with any
28

                                                22
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 23 of 29 Page ID
                                      #:17003


1    Defendant who has agreed to such an interview. The person interviewed may have
2    counsel present.
3          C.     The Commission may use all other lawful means, including posing,
4    through its representatives as consumers, suppliers, or other individuals or entities,
5    to Defendants or any individual or entity affiliated with Defendants, without the
6    necessity of identification or prior notice. Nothing in this Order limits the
7    Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20 of
8    the FTC Act, 15 U.S.C. §§ 49, 57b-1.
9          D.     Upon written request from a representative of the Commission, any
10   consumer reporting agency must furnish consumer reports concerning Individual
11   Defendants, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C.
12   §1681b(a)(1).
13   XVIII. RETENTION OF JURISDICTION
14         IT IS FURTHER ORDERED that this Court retains jurisdiction of this
15   matter for purposes of construction, modification, and enforcement of this Order.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               23
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 24 of 29 Page ID
                                      #:17004


1    SO STIPULATED AND AGREED:
2
3     FOR PLAINTIFF:
4
      _______________________                    Date: September 11, 2020.
5
      Thomas M. Biesty
6     Rhonda Perkins
      Andrew Hudson
7
      Roberto Anguizola
8     Federal Trade Commission
      600 Pennsylvania Ave., NW
9
      Mailstop CC-8528
10    Washington, DC 20580
      (202) 326-3043 / tbiesty@ftc.gov
11
      (202) 326-3222 / rperkins@ftc.gov
12    (202) 326-2213 / ahudson@ftc.gov
      (202) 326-3284 / ranguizola@ftc.gov
13
14    John Jacobs
      Federal Trade Commission
15
      10990 Wilshire Boulevard, Suite 400
16    Los Angeles, California 90024
      (310) 824-4300 / jjacobs@ftc.gov
17
18    Attorneys for Plaintiff
      FEDERAL TRADE COMMISSION
19
20
21
22
23
24
25
26
27
28

                                            24
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 25 of 29 Page ID
                                      #:17005


1    FOR DEFENDANTS:
2
3     ~/~                                          Date: August _12_, 2020.
      Wayne W. Call
4     Mark L. Eisenhut
    · William P. Cole
5
      Chris C. Scheithauer
6     Samuel G. Brooks
      CALL & JENSEN
7
      A Professional Corporation
8 . 610 Newport Center Drive, Suite 700
      Newport Beach, CA 92660
9
      Tel: (949) 717-3000
10    Fax: (949) 717-3 I 00
11
     Robert Com-Revere
12   Ronald G. London
     DAVIS WRIGHT TREMAINE LLP
13
     1919 Pennsylvania Avenue, NW
14   Suite 800
15   Washington, DC 20006
     Tel: (202) 973-4235
16   Fax: (202) 973-4425
17
     Attorneys for Blue White LLC, and
18   Defendants OTA Franchise
     Corporation, Newport Exchange
19
     Holdings, Inc., NEH Services, Inc.,
20   Eyal Shachar, Samuel R. Seiden and
21   Darren Kimoto

22
23
24
       - c:;=
     Eyal Shachar
                                                   Date: August t i, 2020.

25   Individually, as CEO of
     OTA Franchise Corporation, Newport
26   Exchange Holdings, Inc., and NEH
27   Services, Inc., and as the sole member
     of Blue White LLC
28

                                              25
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 26 of 29 Page ID
                                      #:17006


1                                             Date: August _ _ , 2020 _
      Samuel R. Seiden
2
3                                             Date: August   __
                                                              19 , 2020 .
4     D   ~n   1moto
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                         26
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 27 of 29 Page ID
                                      #:17007



1                                           Date: August   /1 ' 2020.
2
3                                           Date: August _ _, 2020_
4    Darren Kimoto
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          26
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 28 of 29 Page ID
                                      #:17008


1                                   ATTACHMENT A – CRFA Notice

2    The notice must be in the following form, appearing on Defendants’ letterhead, email, and
     www.tradingacademy.com website with the underlined text completed as directed:
3
4                       Your Right to Post Honest Reviews and File Complaints

5    Dear Clients:

6            The Federal Trade Commission (FTC), the nation’s consumer protection agency, in a
     lawsuit filed against us alleged that certain contracts we offered our Online Trading Academy
7    clients violated the law. According to the lawsuit, these contracts violated the Consumer Review
     Fairness Act (CRFA). The CRFA protects your ability to share your honest opinions about a
8    business’s products, services, or conduct. This includes online reviews, social media posts, up-
9    loaded photos, and videos.

10           The lawsuit says that provisions in our “Amendment and Release,” which we required
     certain clients to sign in order to receive refunds, restricted our clients [for letter and email no-
11   tices add “(including you)”] from sharing truthful information and their honest opinions about
12   their experiences with us. These provisions are void and we cannot enforce them against our cli-
     ents. You can publish your honest review, even if you say something negative about us or
13   our services.
14         Our services and products are also subject to state and federal laws, and to regulation by
15   governmental authorities. You can report complaints or grievances against Online Trading
     Academy to government agencies, law enforcement, or other appropriate entities.
16
             If you have questions about the case, visit [add case page alias URL provided by FTC
17   staff with embedded hyperlink].
18
                                                   Sincerely,
19
20                                                 [insert name]
                                                   President
21                                                 Online Trading Academy
22
23
24
25
26
27
28

                                                      27
     Case 8:20-cv-00287-JVS-KES Document 266 Filed 09/11/20 Page 29 of 29 Page ID
                                      #:17009


1                          ATTACHMENT B – Debt Forgiveness Notification

2                           [ONLINE TRADING ACADEMY LETTERHEAD]
3                                                   [Date]
4    Subject Line of Notice: If this letter is addressed to you, it means you are eligible for debt for-
     giveness under the settlement in FTC v. Online Trading Academy.
5
     Dear [consumer’s name]:
6
     The Federal Trade Commission (“FTC”), the nation’s consumer protection agency, recently sued
7    Online Trading Academy (“OTA”) for deceiving people about its training programs. To settle
8    the lawsuit, OTA has agreed to offer forgiveness of any outstanding balance owed to the OTA
     Corporate Defendants (OTA Franchise Corporation, Newport Exchange Holdings, Inc., and
9    NEH Services, Inc.) and to delete this debt from people’s credit reports within 60 days.
10   According to OTA’s records, you have an outstanding account balance with OTA that is eligible
11   for forgiveness under the terms of the settlement.

12   To cancel your outstanding balance, and have this debt removed from your credit report, you
     must email OTA at [email address] or call OTA at [phone number] within 45 days of the date of
13   this notice.
14
     If you request debt forgiveness from OTA, you will not be able to participate in classes at OTA
15   Centers or access any of OTA’s online classes, products, programs, or benefits.

16   This settlement covers only the outstanding balance you owe directly to OTA. It does not cover
     any other debts you took out to pay for OTA’s training programs.
17
18   If you have questions, please contact us at [email address] or [phone number]. For more infor-
     mation about OTA’s settlement with the FTC, visit [FTC URL].
19
                                           [Complimentary close]
20
                                           [OTA executive name]
21
22
23
24
25
26
27
28

                                                      28
